DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on March 22, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010518104.7, filed on June 9, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2021 and May 24, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-7, 10, 13, 15, and 20 are objected to because of the following informalities:
Claim 1, line 4, “a modeling route” should read “the modeling route”.
Claim 2, lines 1-2, “a filtering threshold” should read “the filtering threshold”.
Further, claim 2, line 2, “a target road section” should read “the target road section”.
Claim 3, lines 1-2, “2D feature points” should read “the 2D feature points”.
Further, claim 3, line 2, “3D feature points” should read “the 3D feature points”.
Claim 4, line 2, “3D feature points” should read “the 3D feature points”.
Further, claim 4, lines 1-2, “a conversion rate” should read “the conversion rate”.
Claim 5, line 1, “a modeling route” should read “the modeling route”.
Claim 6, lines 1-2, “a modeling route” should read “the modeling route”.
Further, claim 6, lines 5-6, “different cameras” should read “the different cameras”.
Claim 7, line 1, “a modeling route” should read “the modeling route”.
Claim 10, line 9, “a modeling route” should read “the modeling route”.
Claim 13, line 2, “3D feature points” should read “the 3D feature points”.
Further, claim 13, lines 1-2, “a conversion rate” should read “the conversion rate”.
Claim 15, lines 5-6, “different cameras” should read “the different cameras”.
Claim 20, line 3, “a modeling route” should read “the modeling route”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be a translation from a foreign document, as such there are multiple instances/issues of improper antecedent basis. The Examiner has done the best to attempt to point out all of the different issues. However, the Applicant is advised to ensure the claim(s) complies with the requirements of 35 USC 112.
As to claim 2, the limitation “2D feature points” at line 7 is unclear. Specifically, it is unclear to the Examiner if this is the same “2D feature points” previously recited at line 5 or different 2D feature points.
Further, the limitations “3D feature points” at lines 8-9 are unclear. Specifically, it is unclear to the Examiner if these are the same “3D feature points” previously recited at line 5 or different 3D feature points.
As to claim 3, the limitations “2D feature points” at lines 4, 5, and 7 are unclear. Specifically, it is unclear to the Examiner if these are the same “2D feature points” previously recited in claim 2 or different 2D feature points.
Further, the limitation “images” at line 5 is unclear. Specifically, it is unclear to the Examiner if this is the same “images” previously recited at line 3 or different images.
As to claim 4, the limitation “number of the 2D feature points” at line 6 is unclear. Specifically, it is unclear to the Examiner if this is the same “number of the 2D feature points” previously recited in claim 2 or different number of the 2D feature points.
Further, the limitation “conversion rate” at line 5 is unclear. Specifically, it is unclear to the Examiner if this is the same “conversion rate” previously recited in claim 2 or different conversion rate.
Furthermore, the limitation “number of the 3D feature points” at lines 6-7 is unclear. Specifically, it is unclear to the Examiner if this is the same “number of the 3D feature points” previously recited in claim 2 or different number of the 3D feature points.
As to claim 5, the limitation “modeling route” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “modeling route” previously recited in claim 1 or different modeling route.
As to claim 6, the limitation “modeling route” at line 9 is unclear. Specifically, it is unclear to the Examiner if this is the same “modeling route” previously recited in claim 5 or different modeling route.
Further, the limitations “2D feature points” at lines 5 and 7 are unclear. Specifically, it is unclear to the Examiner if these are the same “2D feature points” previously recited at line 4 or different 2D feature points.
As to claim 11, the limitation “filtering threshold” at lines 12-13 is unclear. Specifically, it is unclear to the Examiner if this is the same “filtering threshold” previously recited in claim 10 or different filtering threshold.
Further, the limitations “2D feature points” at lines 7 and 9 are unclear. Specifically, it is unclear to the Examiner if these are the same “2D feature points” previously recited at lines 5-6 or different 2D feature points.
Furthermore, the limitations “3D feature points” at lines 10-11 are unclear. Specifically, it is unclear to the Examiner if these are the same “3D feature points” previously recited at line 7 or different 3D feature points.
As to claim 12, the limitations “2D feature points” at lines 3-4, 5, and 7 are unclear. Specifically, it is unclear to the Examiner if these are the same “2D feature points” previously recited in claim 11 or different 2D feature points.
Further, the limitation “feature point extraction” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “feature point extraction” previously recited in claim 11 or different feature point extraction.
Furthermore, the limitations “images” at lines 3 and 5 are unclear. Specifically, it is unclear to the Examiner if these are the same “images” previously recited in claim 11 or different images.
As to claim 13, the limitation “number of the 2D feature points” at line 6 is unclear. Specifically, it is unclear to the Examiner if this is the same “number of the 2D feature points” previously recited in claim 11 or different number of the 2D feature points.
Further, the limitation “conversion rate” at line 5 is unclear. Specifically, it is unclear to the Examiner if this is the same “conversion rate” previously recited in claim 11 or different conversion rate.
Furthermore, the limitation “number of the 3D feature points” at lines 6-7 is unclear. Specifically, it is unclear to the Examiner if this is the same “number of the 3D feature points” previously recited in claim 11 or different number of the 3D feature points.
As to claim 14, the limitation “modeling route” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “modeling route” previously recited in claim 10 or different modeling route.
As to claim 15, the limitation “modeling route” at line 8 is unclear. Specifically, it is unclear to the Examiner if this is the same “modeling route” previously recited in claim 14 or different modeling route.
Further, the limitations “2D feature points” at lines 5 and 7 are unclear. Specifically, it is unclear to the Examiner if these are the same “2D feature points” previously recited at line 4 or different 2D feature points.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 10, and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 10, and 20 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 10, and 20) recite the limitation of verifying a modeling route corresponding to the target road section through the filtering threshold to obtain a verification result. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the acquired filtering threshold of a target road section and verifies a modeling route.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply verifying a modeling route corresponding to the target road section through the filtering threshold to obtain a verification result in his/her mind or by a human using a pen and paper. The mere nominal recitation of a verification device (claim 10), at least one processor (claim 10), or a memory (claim 10) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10, and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of acquiring a filtering threshold of a target road section, wherein the filtering threshold is related to image feature points corresponding to the target road section, a verification device (claim 10), at least one processor (claim 10), and a memory (claim 10). The acquiring step is recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The verification device in claim 10, at least one processor in claim 10, and memory in claim 10 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The verification device, at least one processor, and memory are recited at a high level of generality and merely automate the verifying step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 10, and 20 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, and 20 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-9 and 19 depend from claim 1 and claims 11-18 depend from claim 10. 
Dependent claims 2-9, 11-18, and 19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 5, the additional limitations of constructing a modeling route corresponding to the target road section is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 10, and 20 above. As a further example, in claim 7, acquiring various parameter indicators of the modeling route is recited at a high level of generality and amount to no more than data gathering, which is a form of extra solution activity, using a similar analysis applied to claims 1, 10, and 20 above. Determining that verification of the modeling route passes if the various parameter indicators of the modeling route are each greater than a corresponding filtering threshold is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claims 1, 10, and 20 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by MIYAJIMA, US 2011/0243457 A1, hereinafter referred to as MIYAJIMA.
As to claim 1, MIYAJIMA teaches a verification method for a modeling route, comprising:
acquiring a filtering threshold of a target road section, wherein the filtering threshold is related to image feature points corresponding to the target road section (see at least Abstract. See also at least paragraphs 52 and 56-57 regarding the captured image processing unit 5 includes functional units that are substantially the same as the feature amount calculation unit 60 and the image feature point data generation unit 55 shown in FIG. 6. The captured image processing unit 5 performs processing on the captured image of a scene ahead of the vehicle, which is obtained by the vehicle-mounted camera 14, and outputs the image feature point data according to the above-described procedure. The image-capturing situation information used for determining the importance degree of the feature point (edge point) is generated by an image-capturing situation information generation unit 7 provided in the vehicle, and is transmitted to the captured image processing unit 5); and 
verifying a modeling route corresponding to the target road section through the filtering threshold to obtain a verification result (see at least paragraphs 46-51).
As to claim 5, MIYAJIMA teaches before the verifying a modeling route corresponding to the target road section through the filtering threshold, further comprising: constructing a modeling route corresponding to the target road section (see at least paragraph 52 regarding the image feature point data generation unit 55 generates the image feature point data based on the processing target captured images. In the embodiment, the image feature point data generation unit 55 generates the image feature point data based on the common image feature point group output from the feature amount calculation unit 60. The reference data generation unit 57 generates the reference data for the scene matching, by associating the image feature point data generated by the image feature point data generation unit 55 with the representative image-capturing position obtained by the representative image-capturing position calculation unit 56).
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 19, MIYAJIMA teaches a non-transitory computer-readable storage medium stored with computer instructions which are configured to cause a computer to execute the method according to claim 1 (see at least paragraph 28).
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 1 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA, US 2011/0243457 A1, hereinafter referred to as MIYAJIMA, in view of Towal et al., US 2019/0384304 A1, hereinafter referred to as Towal, respectively.
As to claim 2, MIYAJIMA teaches wherein the acquiring a filtering threshold of a target road section comprises: 
performing N image collections on the target road section to obtain N image sets, wherein N is a natural number greater than 1 (see at least paragraphs 52 and 56-57 regarding the captured image processing unit 5 includes functional units that are substantially the same as the feature amount calculation unit 60 and the image feature point data generation unit 55 shown in FIG. 6. The captured image processing unit 5 performs processing on the captured image of a scene ahead of the vehicle, which is obtained by the vehicle-mounted camera 14, and outputs the image feature point data according to the above-described procedure).
MIYAJIMA does not explicitly teach converting 2D feature points in the image sets into 3D feature points, counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold, or taking a minimum value of the various parameter indicators in the N image sets as the filtering threshold of the target road section.
However, Towal teaches converting 2D feature points in the image sets into 3D feature points (see at least FIG. 1 and paragraphs 43-49 regarding once the locations of the vertices of the path(s) are determined in 2D image space, 2D to three-dimensional (3D) conversion 116 may be executed to determine the locations of the vertices and/or the path(s) in world space (e.g., within the physical environment of the vehicle 1100)), counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold (see at least paragraphs 48-50. See also at least paragraphs 69-70), and taking a minimum value of the various parameter indicators in the N image sets as the filtering threshold of the target road section (see at least paragraph 48. See also at least paragraph 115 regarding the anchor point with the lowest delta sum for the annotated path may be encoded to the annotated path as part of the ground truth data. For an anchor line, a delta sum may be calculated for each anchor point along the anchor line, and the sum of the delta sums for each anchor point may be the delta sum for the anchor line. The anchor line with the lowest delta sum for the annotated path may be encoded to the annotated path as part of the ground truth data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Towal which teaches converting 2D feature points in the image sets into 3D feature points, counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold, and taking a minimum value of the various parameter indicators in the N image sets as the filtering threshold of the target road section with the system of MIYAJIMA as both systems are directed to a system and method for providing appropriate route guidance, and one of ordinary skill in the art would have recognized the established utility of converting 2D feature points in the image sets into 3D feature points, counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold, and taking a minimum value of the various parameter indicators in the N image sets as the filtering threshold of the target road section and would have predictably applied it to improve the system of MIYAJIMA.
As to claim 11, MIYAJIMA teaches wherein the at least one processor is configured to: 
perform N image collections on the target road section to obtain N image sets, wherein N is a natural number greater than 1 (see at least paragraphs 52 and 56-57 regarding the captured image processing unit 5 includes functional units that are substantially the same as the feature amount calculation unit 60 and the image feature point data generation unit 55 shown in FIG. 6. The captured image processing unit 5 performs processing on the captured image of a scene ahead of the vehicle, which is obtained by the vehicle-mounted camera 14, and outputs the image feature point data according to the above-described procedure, MIYAJIMA); 
perform feature point extraction on images in the N image sets respectively to obtain 2D feature points (see at least paragraph 46 regarding the feature point extraction unit 61 extracts the image feature points from the captured image using an appropriate outline (edge) detection operator. In this embodiment, the image feature points are edge points and edge point groups (edge lines). The feature point importance degree determination unit 62 determines the importance degrees of the image feature points extracted by the feature point extraction unit 61, based on the contents of each data included in the image-capturing situation information, MIYAJIMA).
MIYAJIMA does not explicitly teach converting 2D feature points in the image sets into 3D feature points; counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into the 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold; or taking a minimum value of the various parameter indicators in the N image sets as a filtering threshold of the target road section.
However, Towal teaches converting 2D feature points in the image sets into 3D feature points (see at least FIG. 1 and paragraphs 43-49 regarding once the locations of the vertices of the path(s) are determined in 2D image space, 2D to three-dimensional (3D) conversion 116 may be executed to determine the locations of the vertices and/or the path(s) in world space (e.g., within the physical environment of the vehicle 1100)), counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into the 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold (see at least paragraphs 48-50. See also at least paragraphs 69-70), and taking a minimum value of the various parameter indicators in the N image sets as a filtering threshold of the target road section (see at least paragraph 48. See also at least paragraph 115 regarding the anchor point with the lowest delta sum for the annotated path may be encoded to the annotated path as part of the ground truth data. For an anchor line, a delta sum may be calculated for each anchor point along the anchor line, and the sum of the delta sums for each anchor point may be the delta sum for the anchor line. The anchor line with the lowest delta sum for the annotated path may be encoded to the annotated path as part of the ground truth data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Towal which teaches converting 2D feature points in the image sets into 3D feature points; counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into the 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold; and taking a minimum value of the various parameter indicators in the N image sets as a filtering threshold of the target road section with the system of MIYAJIMA as both systems are directed to a system and method for providing appropriate route guidance, and one of ordinary skill in the art would have recognized the established utility of converting 2D feature points in the image sets into 3D feature points; counting respectively various parameter indicators corresponding to the N image sets, wherein the parameter indicators comprise: a number of 2D feature points, a conversion rate at which the 2D feature points are converted into the 3D feature points, and a number of 3D feature points whose distance to a camera center is less than a preset threshold; and taking a minimum value of the various parameter indicators in the N image sets as a filtering threshold of the target road section and would have predictably applied it to improve the system of MIYAJIMA.

Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA, US 2011/0243457 A1, hereinafter referred to as MIYAJIMA, in view of Towal et al., US 2019/0384304 A1, hereinafter referred to as Towal, and further in view of YAO et al., US 2019/0266792 A1, hereinafter referred to as YAO, respectively.
As to claim 3, MIYAJIMA, as modified by Towal, does not explicitly teach wherein the converting 2D feature points in the image sets into 3D feature points comprises: performing feature point extraction on images in the N image sets respectively to obtain 2D feature points; performing matching on 2D feature points corresponding to images in each image set taken by different cameras at a same moment; or converting 2D feature points that undergo successful matching into the 3D feature points.
However, YAO teaches performing feature point extraction on images in the N image sets respectively to obtain 2D feature points (see at least paragraphs 27 and 43 regarding the sensing system 130 may also include a plurality of sensors for collecting data, e.g., a plurality of sensors for obtaining a plurality of image data sources, such as a depth camera, a binocular camera, a monocular camera, a position angle sensor, or the like. The position angle sensor can be used to obtain a position and an attitude of the corresponding camera); performing matching on 2D feature points corresponding to images in each image set taken by different cameras at a same moment (see at least paragraphs 46-56. See also at least paragraphs 61-75); and converting 2D feature points that undergo successful matching into the 3D feature points (see at least paragraph 57 regarding after the matching is completed, two-dimensional (2D) points in the new depth images are converted into 3D points in the 3D space according to the camera position and the camera attitude).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YAO which teaches performing feature point extraction on images in the N image sets respectively to obtain 2D feature points; performing matching on 2D feature points corresponding to images in each image set taken by different cameras at a same moment; and converting 2D feature points that undergo successful matching into the 3D feature points with the system of MIYAJIMA, as modified by Towal, as both systems are directed to a system and method for generating a three-dimensional point by using a plurality of image data sources from sensors, and one of ordinary skill in the art would have recognized the established utility of performing feature point extraction on images in the N image sets respectively to obtain 2D feature points; performing matching on 2D feature points corresponding to images in each image set taken by different cameras at a same moment; or converting 2D feature points that undergo successful matching into the 3D feature points and would have predictably applied it to improve the system of MIYAJIMA as modified by Towal.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA, US 2011/0243457 A1, hereinafter referred to as MIYAJIMA, in view of Towal et al., US 2019/0384304 A1, hereinafter referred to as Towal, and further in view of official notice, respectively.
As to claim 4, although Towal teaches converting 2D feature points in the image sets into 3D feature points, MIYAJIMA in view of Towal is silent to a calculation formula of a conversion rate at which the 2D feature points are converted into 3D feature points. However, the Examiner takes official notice that a conversion rate of 2D feature points being converted to 3D feature points is a well-known as the formula is merely a ratio of 2D feature points to 3D feature points. Therefore, it would have been obvious use such a conversion rate in the system of Miyahima as modified by Towal as one of ordinary skill in the art would understand that a conversion rate of 2D feature points being converted to 3D feature points could be determined by a ratio of 2D feature points to 3D feature points.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA, US 2011/0243457 A1, hereinafter referred to as MIYAJIMA, in view of YAO et al., US 2019/0266792 A1, hereinafter referred to as YAO, respectively.
As to claim 6, MIYAJIMA teaches wherein the constructing a modeling route corresponding to the target road section comprises:
constructing a modeling route of the target road section through the 3D feature points (see at least paragraph 52 regarding the image feature point data generation unit 55 generates the image feature point data based on the processing target captured images. In the embodiment, the image feature point data generation unit 55 generates the image feature point data based on the common image feature point group output from the feature amount calculation unit 60. The reference data generation unit 57 generates the reference data for the scene matching, by associating the image feature point data generated by the image feature point data generation unit 55 with the representative image-capturing position obtained by the representative image-capturing position calculation unit 56, MIYAJIMA).
MIYAJIMA does not explicitly teach performing an image collection on the target road section through different cameras; performing a feature point extraction on a collected image to obtain 2D feature points; performing matching on 2D feature points corresponding to images taken by different cameras at a same moment; or converting 2D feature points that undergo successful matching into 3D feature points.
However, YAO teaches performing an image collection on the target road section through different cameras (see at least paragraphs 27 and 43 regarding the sensing system 130 may also include a plurality of sensors for collecting data, e.g., a plurality of sensors for obtaining a plurality of image data sources, such as a depth camera, a binocular camera, a monocular camera, a position angle sensor, or the like. The position angle sensor can be used to obtain a position and an attitude of the corresponding camera); performing a feature point extraction on a collected image to obtain 2D feature points (see at least paragraph 43 regarding the monocular camera may perform multi-angle shooting, i.e., image capturing at multiple angles, on the object to obtain a plurality of images and then extract features. Further, the features in the plurality of images may be matched to determine camera parameters, e.g., orientations, and generate a point cloud model of the object); performing matching on 2D feature points corresponding to images taken by different cameras at a same moment (see at least paragraphs 46-56. See also at least paragraphs 61-75); and converting 2D feature points that undergo successful matching into 3D feature points (see at least paragraph 57 regarding after the matching is completed, two-dimensional (2D) points in the new depth images are converted into 3D points in the 3D space according to the camera position and the camera attitude).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YAO which teaches performing an image collection on the target road section through different cameras; performing a feature point extraction on a collected image to obtain 2D feature points; performing matching on 2D feature points corresponding to images taken by different cameras at a same moment; and converting 2D feature points that undergo successful matching into 3D feature points with the system of MIYAJIMA as both systems are directed to a system and method for generating a three-dimensional point cloud by using a plurality of image data sources from sensors, and one of ordinary skill in the art would have recognized the established utility of performing an image collection on the target road section through different cameras; performing a feature point extraction on a collected image to obtain 2D feature points; performing matching on 2D feature points corresponding to images taken by different cameras at a same moment; and converting 2D feature points that undergo successful matching into 3D feature points and would have predictably applied it to improve the system of MIYAJIMA.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA, US 2011/0243457 A1, hereinafter referred to as MIYAJIMA, in view of Liu et al., US 2020/0219388 A1, hereinafter referred to as Liu, respectively.
As to claim 7, MIYAJIMA does not explicitly teach wherein the verifying a modeling route corresponding to the target road section through the filtering threshold comprises: acquiring various parameter indicators of the modeling route; or determining that verification of the modeling route passes if the various parameter indicators of the modeling route are each greater than a corresponding filtering threshold.
However, Liu teaches acquiring various parameter indicators of the modeling route (see at least paragraph 90 regarding the visual sensor and the radar sensor each sense environmental parameters such as speeds of a vehicle and a surrounding vehicle, and use the environmental parameters as an input of the electronic control unit); and determining that verification of the modeling route passes if the various parameter indicators of the modeling route are each greater than a corresponding filtering threshold (see at least paragraph 44. See also at least FIG. 12 and paragraphs 155-157 regarding the value of the association between the second basic safety information data and the map data is determined, and if the association value is greater than or equal to the preset threshold, the map data is dynamically updated, or if the association value is less than the preset threshold, the map data is loaded into the database).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Liu which teaches acquiring various parameter indicators of the modeling route; and determining that verification of the modeling route passes if the various parameter indicators of the modeling route are each greater than a corresponding filtering threshold with the system of MIYAJIMA as both systems are directed to a system and method for providing appropriate route guidance, and one of ordinary skill in the art would have recognized the established utility of acquiring various parameter indicators of the modeling route; and determining that verification of the modeling route passes if the various parameter indicators of the modeling route are each greater than a corresponding filtering threshold and would have predictably applied it to improve the system of MIYAJIMA.
As to claim 8, MIYAJIMA does not explicitly teach storing the modeling route in a local memory and uploading to cloud if the verification result indicates that the verification passes.
However, such matter is taught by Liu (see at least paragraphs 21-23 and 154-162 regarding storing and managing the map data includes dynamically updating the map data, and loading the map data into a database. The value of the association between the second basic safety information data and the map data is determined, and if the association value is greater than or equal to the preset threshold, the map data is dynamically updated, or if the association value is less than the preset threshold, the map data is loaded into the database).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Liu which teaches storing the modeling route in a local memory and uploading to cloud if the verification result indicates that the verification passes with the system of MIYAJIMA as both systems are directed to a system and method for providing appropriate route guidance, and one of ordinary skill in the art would have recognized the established utility of storing the modeling route in a local memory and uploading to cloud if the verification result indicates that the verification passes and would have predictably applied it to improve the system of MIYAJIMA.
As to claim 9, MIYAJIMA does not explicitly teach prompting that the modeling route is not available if the verification result indicates that the verification does not pass.
However, such matter is taught by Liu (see at least paragraph 157 regarding the value of the association between the second basic safety information data and the map data is determined, and if the association value is greater than or equal to the preset threshold, the map data is dynamically updated, or if the association value is less than the preset threshold, the map data is loaded into the database).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Liu which teaches prompting that the modeling route is not available if the verification result indicates that the verification does not pass with the system of MIYAJIMA as both systems are directed to a system and method for providing appropriate route guidance, and one of ordinary skill in the art would have recognized the established utility of prompting that the modeling route is not available if the verification result indicates that the verification does not pass and would have predictably applied it to improve the system of MIYAJIMA.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 9 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kangaspunta et al. (US 2019/0272446 A1) regarding a system and method for recognizing features such as lanes on a road. The system may receive sensor data representative of a portion of an environment and map data from a map data store including existing map data for the portion of the environment that includes features present in that portion of the environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666